IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GENO L. HAWKINS, SR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2563

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 10, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Geno L. Hawkins, Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

WOLF, RAY, and OSTERHAUS, JJ., CONCUR.